Title: From James Madison to Thomas Jefferson, 9 October 1792
From: Madison, James
To: Jefferson, Thomas


My dear Sir
Ocr. 9. 1792
Your 3 favors from G. Town, Bladg. & Balte: have come safe to hand. The accident mentioned in the 2d. has caused no small anxiety; which wd. be much greater were it not hoped from your not waiting to repair it, that a safe train had been laid for the purpose, & particularly that the article had been put under seal. The possibility of its falling into base hands at the present crisis cannot be too carefully guarded agst. I beg you to let me know its fate the moment it is in your power. Was my letter for Carroll & that for Beckley in your lost packet? I hear nothing more on the project of Govr. Lee. Your objections to it seem unanswerable. I see no probability however that the politics of the Session, will be saved from the random course to which they are exposed. Monroe left me the day before yesterday. He calculates on setting out from Fredg. abt. the 20 or 21. Adieu
